         Case 7:19-cv-10793-PMH-JCM Document 3 Filed 11/21/19 Page 1 of 2




 UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------x

NEW YORK SMSA LIMITED PARTNERSHIP d/b/a
VERIZON WIRELESS, and HOMELAND TOWERS,
LLC,                                                                            Rule 7.1 Statement

                                            Plaintiffs,
                                                                                DOCKET NO.: 19-cv-10793
                                   -against-

THE TOWN OF CARMEL, THE TOWN OF CARMEL TOWN
BOARD, THE TOWN OF CARMEL PLANNING BOARD,
THE TOWN OF CARMEL ZONING BOARD OF APPEALS,
THE TOWN OF CARMEL ENVIRONMENTAL
CONSERVATION BOARD, and MICHAEL CARNAZZA THE
TOWN OF CARMEL BUILDING INSPECTOR (in his official
capacity),

                                            Defendants.

----------------------------------------------------------------------------x


         Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local General Rule 1.9] and to
 enable District Judges and Magistrate Judges of the Court to evaluate possible disqualification or
 recusal, the undersigned counsel for Plaintiff, New York SMSA Limited Partnership d/b/a Verizon
 Wireless, certifies the following:

 New York SMSA Limited Partnership d/b/a Verizon Wireless is a New York limited partnership,
 with its principal place of business at One Verizon Way, Basking Ridge, NJ 07920. It is composed
 of the following two partners:

      Cellco Partnership d/b/a Verizon Wireless (“Cellco”) is a general partnership formed
       under the laws of the State of Delaware. Cellco has four partners in total and is indirectly,
       wholly owned by Verizon Communications Inc. (“Verizon”). Verizon, a publicly traded
       company, has its principal place of business at 1095 Avenue of the Americas, New York,
       New York. The following is a listing of partners:


       Bell Atlantic Mobile Systems LLC, One Verizon Way, Basking Ridge, NJ 07920-1097

       - a Delaware limited liability company with its principal place of business in New Jersey

       - whose sole member is MCI Communications Services, Inc., a Delaware corporation with
       its principal place of business in New Jersey

                                                          1
      Case 7:19-cv-10793-PMH-JCM Document 3 Filed 11/21/19 Page 2 of 2




    GTE Wireless LLC, One Verizon Way, Basking Ridge, NJ 07920-1097

    - a Delaware limited liability company with its principal place of business in New Jersey

    - whose sole member is GTE LLC, a Delaware limited liability company with is principal
    place of business in New Jersey


    Verizon Americas Inc., One Verizon Way, Basking Ridge, NJ 07920-1097

     - a Delaware corporation with its principal place of business in New Jersey


    GTE Wireless of the Midwest Incorporated, One Verizon Way, Basking Ridge, NJ 07920-
    1097

     - an Indiana corporation with its principal place of business in New Jersey
     - whose sole member is Verizon Americas Inc.


   Bell Atlantic Mobile Systems LLC (see above)


Date: 11/21/2019

                                                           /s/ Robert D. Gaudioso
                                                           Robert D. Gaudioso
                                                           Snyder & Snyder, LLP




                                               2
